that because the district court sanctioned it by ordering it to pay
                   respondents' attorney fees and costs and a final judgment need not include
                   a post-judgment award of fees and costs, the failure to include the amount
                   of fees and costs awarded does not defeat finality here. We disagree.
                               Respondents' sole claim in the petition for judicial review was
                   for sanctions against appellant for its failure to mediate in good faith and
                   comply with the statutory requirements for mediation. The district court's
                   order sanctions appellant by ordering it to pay respondents' attorney fees
                   and costs and directs respondents to file an affidavit of attorney fees and
                   memorandum of costs within 10 days. Under these circumstances, the
                   award of attorney fees and costs is part of the substance of the district
                   court's order rather than a post-judgment award. While respondents have
                   filed an affidavit of attorney fees and a memorandum of costs, the district
                   court has not yet entered an order determining the amount of attorney
                   fees and costs. Thus, the amount of the sanction has not yet been
                   determined with finality and we lack jurisdiction over this appeal.      See
                   NRAP 3A(b)(1); Lee v. GNLV Corp.,        116 Nev. 424, 996 P.2d 416 (2000)
                   Accordingly, we
                               ORDER this appeal DISMISSED.




SUPREME COURT
      OF
    NEVADA


(0) 1947A 44044)
                                                        2
                  cc: Hon. Kathleen E. Delaney, District Judge
                       Thomas J. Tanksley, Settlement Judge
                       Ballard Spahr, LLP
                       Del Grosso Law, Ltd.
                       Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA


(0) 1947A    me
                                                    3